DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Non-Final Office Action filed August 16, 2021 is acknowledged.
Claims 1-5, 7-15, 19, 21, 31, 33, 42 and 61 were pending. Claims 1, 5, 11-15, 19 and 21 together with new claim 64, are being examined on the merits. Claims 31, 33, 42 and 61 are withdrawn. Claims 2-4, 6-10, 16-18, 20, 22-30, 32, 34-41, 43-60 and 62-63 are cancelled.

Response to Arguments
Applicant’s arguments filed August 16, 2021 have been fully considered.
All of the previously made objections and rejections are withdrawn in view of the 
current amendments to the claims and Applicant’s arguments. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 11-15, 19, 21 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz1 (US Patent App. Pub. No. 2011/0033862) in view of Pich (Utility of DNA amplified by degenerate oligonucleotide-primed PCR (DOP-PCR) from the total genome and defined chromosomal regions of field bean, Mol Gen Genet, 243: 173-177, 1994) and Lorenz (Polymerase Chain Reaction: Basic Protocol Plus Troubleshooting and Optimization Strategies, J Vis Exp, 63, e3998, 2012).

Regarding independent claim 1, Rabinowitz teaches …
A method of amplifying a target DNA sequence by PCR from genomic DNA, the method comprising amplifying the genomic DNA with one or more degenerate oligonucleotide primers, in the presence of one or more target DNA sequence-specific primers; thereby amplifying the 

Rabinowitz does not teach … subsequently amplifying the amplified genomic DNA with one or more degenerate oligonucleotide primers, and does not teach that the subsequent amplification step occurs in the presence of sequence-specific primers. However, Pich teaches two amplification steps, where the first uses degenerate primers (DOP-PCR amplification), followed by a sequence-specific subsequent amplifying step (p. 174, left col., paras. 3-4). Since an aliquot of the DOP-PCR amplification reaction volume is used in the sequence-specific reamplification, the reaction volume for the sequence-specific reamplification will include carryover degenerate primers from the DOP-PCR together with the newly added sequence-specific primers.

	Rabinowitz does not teach wherein the amplifying with the one or more degenerate oligonucleotide primers comprises amplifying for 1 to 8 cycles with an annealing temperature of 20° to 35°C, and the subsequent amplifying comprises amplifying for 5 to 25 cycles with an annealing temperature of 52° to 65°C. However, Pich teaches a degenerate oligonucleotide primed PCR with an initial amplification step of 5 cycles at an annealing temperature of 30°C (p. 

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Rabinowitz and incorporate the different primer addition steps and thermal cycling conditions of Pich. The ordinary artisan would have been motivated to optimize the primer addition steps through routine experimentation in order to customize the method as needed, and would have had an expectation of success as modifying PCR conditions and cycling parameters is well-known in the art (e.g., Lorenz, abstract) and because Rabinowitz does not limit the order of primer addition steps or the thermal cycling parameters in the method. In addition, while Pich includes an additional round of amplification with the degenerate primers that precedes the amplification with the target-specific primers, such a step is not excluded in instant claim 1 due to the “comprising” language.

Regarding dependent claim 5, Pich additionally teaches wherein the one or more 
degenerate oligonucleotide primers comprise a nucleotide sequence comprising 6 to 12 contiguous random nucleotides (p. 174, left col., para. 3: primer has 6 contiguous random nucleotides). When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.




	Regarding dependent claim 11, Rabinowitz additionally teaches wherein the one or more target DNA sequence-specific primes comprise a melting temperature of 50° to 64°C and GC content of 18% to 65%. Specifically, SEQ ID NO: 1 comprises a melting temperature of 55.02°C, using the nearest neighbor calculation method, and 43% GC content2. When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claim 12, Rabinowitz additionally teaches wherein the method comprises an amount of genomic DNA to be amplified of 1 pg to 6 ng. Specifically, Rabinowitz teaches 60 pg of genomic DNA (para. 160). When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

	Regarding dependent claim 13, Pich additionally teaches wherein the method comprises a concentration of the one or more degenerate oligonucleotide primers of 0.1 to 4 µM (p. 174, left col., para. 3: 0.7 µM). When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.




Regarding dependent claim 15, Rabinowitz additionally teaches wherein the method comprises one or more further rounds of amplifying the amplified target DNA sequence with further target DNA sequence specific primers that are the same as the one or more target DNA sequence-specific primers (para. 85: “performing a 2nd targeted PCR with only the spiked-in primers, where the DNA produced in the initial amplification was used as the source DNA for the second PCR”).

Regarding dependent claim 19, Rabinowitz additionally teaches wherein the genomic DNA comprises DNA selected from the group consisting of one or more embryonic cells (para. 29), DNA from an oocyte (para. 167), DNA from sperm (para. 167), DNA from one or more germ cells (para. 167), DNA from one or more somatic cells (para. 167), DNA from one or more human or animal cells (paras. 54, 167), DNA from a sample comprising one or more cells (para. 167), DNA from a cell lysate (claim 15), DNA from a tissue sample (para. 167), DNA from a cell sample (para. 54), DNA from a bodily fluid (para. 167, blood) and DNA from a blood sample (para. 167).
	


	Regarding dependent claim 64, Pich additionally suggests wherein the method comprises one or more further rounds of amplifying the amplified target DNA sequence with further target DNA sequence specific primers that are different to the one or more target DNA sequence-specific primers. Specifically, Pich teaches amplifying low-copy number sequences in two steps, with a first 25 cycle step, followed by a second 20 cycle step. New primers are added to the reaction volumes before the 20 cycle step (p. 174, left col., para. 4). Rabinowitz also suggests these limitations. Specifically, Rabinowitz teaches that “different WGA methods may require different timing of primer introduction” (para. 80), and specifically teaches several embodiments with different timing of target DNA sequence-specific primers (paras. 79, 80). While neither Pich nor Rabinowitz explicitly teach that the subsequent sequence specific primers are different than the first, the ordinary artisan would be able to optimize the primer design through routine optimization to customize the method as needed.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Rabinowitz plus Pich, discussed above, and further incorporate the primers and primer concentrations of Pich. The ordinary artisan would have been motivated to optimize the primers and concentrations through routine experimentation in order to customize the method as needed, and would have had an expectation of success as .



Conclusion
Claims 1, 5, 11-15, 19, 21 and 64 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637        

                                                                                                                                                                                                /ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rabinowitz was cited in the Information Disclosure Statement submitted September 28, 2018.
        2 Melting temperature and GC content were determined using the Oligo Calc online calculator available at http://biotools.nubic.northwestern.edu/OligoCalc.html.